UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2209


PEDRO ARTURO SALMERON-SALMERON,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 28, 2017                                          Decided: August 4, 2017


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bradley B. Banias, BARNWELL, WHALEY, PATTERSON, AND HELMS, Charleston,
South Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General,
Anthony C. Payne, Assistant Director, Jennifer A. Bowen, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pedro Arturo Salmeron-Salmeron, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge's decision denying his motion to reopen. We have reviewed

the administrative record and the Board’s order and find no abuse of discretion. See 8

C.F.R. § 1003.23(b) (2017). We therefore deny the petition for review substantially ∗ for

the reasons stated by the Board. See In re Salmeron-Salmeron (B.I.A. Oct. 14, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




       ∗
          We note that Salmeron-Salmeron failed to establish that he was prejudiced by
former counsel’s alleged ineffective assistance as required by In re Lozada, 19 I. & N.
Dec. 637, 640 (B.I.A. 1988). See Zelaya v. Holder, 668 F.3d 159, 166 (4th Cir. 2012)
(noting that resisting gang recruitment is “an amorphous characteristic providing neither
an adequate benchmark for determining group membership nor embodying a concrete
trait that would readily identify a person as possessing such a characteristic”); In re S-E-
G-, 24 I. & N. Dec. 579 (B.I.A. 2008) (holding that harm or threats inflicted for refusal to
join a gang, without more, does not constitute persecution on account of a protected
ground). Accordingly, even if Salmeron-Salmeron could establish that he informed
former counsel prior to the entry of his pre-conclusion voluntary departure order that he
feared harm in El Salvador, a remand under INS v. Ventura, 537 U.S. 12, 16 (2002),
would not be warranted “[b]ecause the result of a remand to the Board is a foregone
conclusion such that remand would amount to nothing more than a mere formality.”
Hussain v. Gonzales, 477 F.3d 153, 158 (4th Cir. 2007).


                                             2